Adams, J.
1. DEED: fraud. The plaintiff assails the deed to Willis upon the ground that it was without consideration. The consideration expressed in the deed is one dollar; but in fact neither that nor anything else was paid. At the time it was executed Willis agreed to furnish his grantor certain fruit trees as the real consideration of the land; but he failed to perform his agreement. This, however, did not render the deed void as for want of consideration, the agreement itself being a sufficient consideration to support the deed. This identical question has been adjudicated between the parties. Lake v. Gray, 35 Iowa, 459. The plaintiff, however, claims that since the decision in that case he has discovered fraud. The facts upon which he relies are that Lake and Ankeny said, before they purchased of Willis, that they knew that Willis’ title was worthless, and also that Willis was worthless, and unable to pay the consideration agreed to be paid, and Lake and Ankeny knew it.
A statement by Lake and Ankeny that they knew Willis’ title to be worthless did not make it so, nor in any way affect the title when acquired by them. If they made such statement they believed just as the plaintiff appears at one time to have believed, or claimed to believe, that the performance by Willis of his agreement to furnish fruit trees was necessary as a consideration to support the deed. They were laboring under a mistake of law..
Nor is their title to be affected because Willis has not paid for the land and is irresponsible, and Lake and Ankeny knew it. Nor would the case be different if Willis sold to them without any intention of paying for the land. This action is not brought to subject the land to the payment of Willis’ debt. It is brought upon the theory that Willis never owned *507the land, and, of course, never owed for it. But this question has been adjudicated between the parties, and the ground' upon which the plaintiff seeks to stand now is utterly inconsistent with that adjudication. A valid title having passed to Willis, Lake and Ankeny could not perpetrate a fraud upon his grantor with respect to such title.
Affirmed.